Jacob Z. Weinstein, Esq.                                                    Israel D. Weinstein, Esq.*
Direct: 646-450-3484                                                             Direct: 212-810-2143
E-Mail: Jacob@WeinsteinLLP.com                                     E-Mail: Israel@WeinsteinLLP.com
                                                                          *Also Licensed In New Jersey
                                           February 2, 2021
VIA ECF
Magistrate Judge Ramon E. Reyes Jr.
United States District Court
Eastern District of New York
225 Cadman Plaza East, Rm. N208
Brooklyn, New York 11201

                                Re:     The H Roller Group, LLC v. C & S Global, et al.,
                                        20-cv-05268 (NGG) (RER)

Magistrate Reyes,

                Our firm represents The H Roller Group, LLC (hereinafter “Plaintiff”) in the above-
mentioned matter. As directed by Your Honor, this letter-motion is in response to Defendant Barry
Roy Feerst (hereinafter “Defendant”) letter motion to Vacate the Certificate of Default entered by
the Clerk of the Court. Presumably, Defendant’s motion is an opposition to Plaintiff’s Motion for
Default Judgement pending before Your Honor.


                Fed. R. Civ. P. 55(a) provides that a default may be entered against a party against
whom a judgment for affirmative relief is sought and who “has failed to plead or otherwise
defend.” Fed. R. Civ. P. 55(c) provides that “[t]he court may set aside an entry of default for good
cause shown.” (emphasis added). “A motion under Rule 55(c) to set aside an entry of default is
addressed to the sound discretion of the district judge.” Marziliano v. Heckler, 728 F.2d 151, 156
(2d Cir. 1984). The Second Circuit has directed district courts to consider three factors in deciding
whether to relieve a party from default: (1) whether the default was willful; (2) whether the moving
party has presented a meritorious defense; and (3) whether setting aside the default would prejudice
the non-defaulting party. See Enron Oil Corp. v. Diakuhara, 10 F.3d 90, 96 (2d Cir. 1993).

                                          I.      Willful Default

                The Second Circuit has stated that “the court may find a default to have been willful
where the conduct of counsel or the litigant was egregious and was not satisfactorily explained.”
SEC v. Mcnulty, 137 F.3d 732, 738 (2d Cir. 1998). "In order to establish a finding of willfulness,
there is no requirement that the party acted in bad faith, but rather `it is sufficient that the defendant
defaulted deliberately.'" Murray Eng'g, P.C. v. Windermere Props. LLC, No. 12-cv-0052, 2013
WL 1809637, at *4, 2013 U.S. Dist. LEXIS 61877, at *12 (S.D.N.Y. Apr. 30, 2013) (quoting


                 499 Chestnut Street, Suite 213, Cedarhurst New York 11516
Page 2 of 3
The H Roller Group, LLC v. C & S Global, et al.,
20-cv-05268 (NGG) (RER)

Gucci Am., Inc. v. Gold Ctr. Jewelry, 158 F.3d 631, 635 (2d Cir.1998)); see also Simmons v. Sea
Gate Ass'n, No. 12-cv-4949, 2013 WL 5774594, at *5, 2013 U.S. Dist. LEXIS 153014, at *8-9
(E.D.N.Y. Oct. 24, 2013) (explaining that, before a finding of willfulness, "a court must be
persuaded that the party made a strategic decision and deliberately chose not to appear" (internal
quotation marks omitted)).

               Moreover, "[d]istrict courts in this Circuit [] have held that attorney or client
carelessness does not constitute excusable neglect." American Alliance Ins. Co., Ltd. v Eagle Ins.
Co., 92 F.3d 47, 61 n.1 (2d Cir. 1996). Denial of a motion to vacate a default may be appropriate
where defendants state that the reason for their "counsel's failure was unknown and the defendants
[provide] no evidence to suggest that they had ever made any efforts to determine that counsel was
tending to the lawsuit." McNulty, 137 F.3d at 739. Where there is no "indication of client
diligence," Cirami, 535 F.2d at 741, courts will be more apt to find a party's inaction to be willful.
Courts have also held the default to be willful when a defendant simply ignores a complaint without
action, or when a lawyer neglects a case for an extended period of time." Brown v. DeFilippis, 695
F. Supp. 1528, 1530 (S.D.N.Y. 1988) (citations omitted).

                 In the instant matter, Defendant is an attorney. His sole claim for lack of service
rooted in a claim is that he moved from his office and did not check the mail at his office for at
least three months. This is a preposterous position. As stated in the Affidavit of Service, not only
was there “Nail and Mail” but an actual mailing to Defendant’s location of 194 S 8th Street,
Brooklyn, New York 11211. Importantly, as of February 1, 2021, Defendant who is licensed to
practice law in the State of New York, maintains via the New York State Unified Court System
that his office location is 194 S 8th Street, Brooklyn, New York 11211. See Exhibit A. Additionally,
it is clear that Defendant did and does receive his mail, because he is only now responding to the
instant motion for default judgment, likely based on the mailing for said motion by Plaintiff. It is
far more likely that Defendant intentionally did not respond to the Complaint, with strategic intent
to make the instant motion. Such conduct is not excusable. "An unexcused or unexplained failure
to provide an answer to the Complaint will itself demonstrate willfulness," United States v.
Silverman, 15-CV-0022, 2017 WL 745732, at *3 (E.D.N.Y. Feb. 3, 2017).

                                    II.     No Meritorious Defense

                To demonstrate the existence of a meritorious defense, the defaulting party need
not establish his defense conclusively, but he must present credible evidence of facts that would
constitute a complete defense. See Enron Oil Corp. 10 F.3d at 98. While such a defendant "need
not conclusively establish the validity of the defense(s) asserted," Davis v. Musler, 713 F.2d 907,
916 (2d Cir. 1983). The defendant "must, nonetheless, articulate a defense with a degree of
specificity which directly relates that defense to the allegations set forth in the plaintiff's pleadings
and raises a `serious question' as to the validity of those allegations." DeCurtis v. Upward Bound
Intern., Inc., No. 09-cv-5378, 2012 WL 4561127, at *8, 2012 U.S. Dist. LEXIS 143295, at *22
(S.D.N.Y. Sept. 27, 2012) (quoting Salomon v. 1498 Third Realty Corp., 148 F.R.D. 127, 130
(S.D.N.Y. 1993)).
Page 3 of 3
The H Roller Group, LLC v. C & S Global, et al.,
20-cv-05268 (NGG) (RER)

               In the instant matter, Defendant does not articulate a defense to any degree of
specificity. Defendant raises not actual question as to the validity of the allegations against him.
Defendant merely states that he denies the allegation. This does not rise to the level of a meritorious
defense.

                                            III.    Prejudice

                Although these criteria must be applied keeping the Second Circuit's "strong
preference for resolving disputes on the merits" in mind, Brien v. Kullman Indus., Inc., 71 F.3d
1073, 1077 (2d Cir. 1995), courts also "have an interest in expediting litigation, [and] abuses of
process may be prevented by enforcing those defaults that arise from egregious or deliberate
conduct." Am. All. Ins. Co. v. Eagle Ins. Co., 92 F.3d 57, 61 (2d Cir. 1998). Accordingly, an
"absence of prejudice to the nondefaulting party would not in itself entitle the defaulting party to
relief," leaving the court with "discretion to deny the motion to vacate [a default judgment] if it is
persuaded that the default was willful and is unpersuaded that the defaulting party has a meritorious
defense." McNulty, 137 F.3d at 738 (citing Heckler, 728 F.2d at 157, for the proposition that the
same principles apply with respect to a motion to vacate an entry of default under Rule 55(c)).
Courts have discretion to enforce defaults without a strong showing of prejudice "if . . . persuaded
that the default was willful and is unpersuaded that the defaulting party has a meritorious defense."
Id.; see also United Pet Grp., Inc. v. Axon US, Corp., No. 13-CV-126 WFK MDG, 2013 WL
5592617, at *4-*5 (E.D.N.Y. Oct. 10, 2013) (a showing of willful default or absence of a
meritorious defense can alone be sufficient to warrant a denial of a motion to vacate entry of
default). Given the strong showing of willfulness and the absence of any meritorious defenses, the
lack of significant prejudice is not persuasive here. See Am. All. Ins. Co. v. Eagle Ins. Co., 92 F.3d
57, 61 (2d Cir. 1996) ("[A]buses of process may be prevented by enforcing those defaults that arise
from egregious or deliberate conduct.").

                Moreover, prejudice is existent in the instant matter, based on the facts within the
complaint, it is possible and probable that any delay may thwart any attempt at recovery of the
funds owed to Plaintiff, due to Defendant’s ability to hide or transfer funds. Additionally, it also
may result in the loss of evidence, create increased difficulties of discovery, or provide greater
opportunity for fraud and collusion. See Davis, 713 F.2d at 916 (citing 10A Charles A. Wright, et
al., Fed. Practice & Procedure: Civil § 2699, at 169 (3d ed.1998)).

               As such, Plaintiff requests that this Court deny Defendant Feerst’s motion in its
entirety.


                                                                       Respectfully Submitted,


                                                                       _____/s/____________
                                                                       Jacob Z. Weinstein

cc: Defendant Barry Roy Feerst, esq. (via ECF)
